Citation Nr: 1449406	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  08-36 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  The propriety of the reduction of the Veteran's disability rating for service-connected left knee meniscus tear from 40 percent to 20 percent effective April 1, 2008. 

2.  The propriety of the reduction of the Veteran's disability rating for service-connected patellofemoral pain syndrome of the right knee from 40 percent to 20 percent effective April 1, 2008. 

3.  The propriety of the reduction of the Veteran's disability rating for service-connected instability of the right knee from 10 percent to noncompensable effective April 1, 2008. 

4.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from September 1994 to February 1995 and from November 1996 to November 2003. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which reduced the Veteran's disability ratings for his service-connected left knee meniscus tear, patellofemoral pain syndrome of the right knee, and instability of the right knee effective April 1, 2008, and denied entitlement to TDIU. 

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in July 2010.  A transcript is of record.  The Board remanded the claims in February 2011 for additional development.  The current record before the Board consists of paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS). 

The Board previously referred claims for increased evaluation for all of the Veteran's knee disabilities and a claim for nonservice-connected pension benefits for a hip disorder due to a car accident.  See January 2010 VA Form 119; see also February 2011 Board remand.  Those claims remain unadjudicated by the Agency of Original Jurisdiction (AOJ).  In an October 2014 VA Form 21-526EZ located in the Veteran's VBMS file, the Veteran raised claims for service connection for a right hip condition secondary to his knee disability and depression secondary to his knee disabilities.  The October 2014 claims have not been adjudicated by the AOJ.  As the Board does not have jurisdiction over any of these claims, they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The claims were remanded by the Board in February 2011 in order to notify the Veteran of applicable regulations.  The Board specifically noted that the September 2008 statement of the case (SOC) did not contain the complete provisions of 38 C.F.R. §§ 3.105, 3.344, and 4.16.  The RO was instructed to furnish the Veteran and his representative a supplemental SOC (SSOC) if any issue continued to be denied post-remand.  The Board specifically noted that the SSOC should set forth all applicable laws and regulations, including 38 C.F.R. §§ 3.105, 3.344, 4.16.

A SSOC that contained the provisions of 38 C.F.R. §§ 3.105, 3.344, and 4.16 was issued by the Appeals Management Center (AMC) on August 27, 2012.  The following day, the claims were recertified to the Board.  See VA Form 8.  After the claims folders had been transferred to the Board, the August 2012 SSOC was returned to the AMC as undeliverable.  Rather than reissue the SSOC to the Veteran at the proper address, the AMC chose instead to forward the returned mail to the Board.

The Board notes at this juncture that it appears the Veteran has a current address different from the address that was listed in the Veterans Appeals Control and Locator System (VACOLS) at the time the August 2012 SSOC was returned to the AMC as undeliverable.  At that time, it appears that VACOLS listed an address on [redacted] in Muskogee, Oklahoma.  Current review of the Veteran's VBMS file, however, indicates that he is currently residing at a rural route (RR) address in [redacted], Oklahoma.  

On remand, the AMC must reissue the August 2012 SSOC to the Veteran's current address.  As the claims are being remanded for the foregoing reason, contemporaneous VA treatment records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the Muskogee VA Medical Center, dated since July 2010.  

2.  Reissue the August 2012 SSOC to the Veteran's current address.  The Board notes that review of the Veteran's VBMS file indicates that he is currently residing at an address in [redacted], Oklahoma.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



